 
 
Exhibit 10o-1
 
ROGERS CORPORATION
AMENDED AND RESTATED
PENSION RESTORATION PLAN
 
First Amendment
 
Pursuant to the powers and procedures for amendment of the Rogers Corporation
Amended and Restated Pension Restoration Plan (the “Pension Restoration Plan”),
described in Section 6.1 of the Pension Restoration Plan, the Compensation and
Organization Committee of the Board of Directors of Rogers Corporation (the
“Committee”) hereby amends the Pension Restoration Plan as follows:
 
1.             Schedule A to the Pension Restoration Plan is hereby amended by
adding the following thereto:
 

“Frank J. Gillern: A supplemental amount such that when such supplemental amount
is added to the amount calculated under clause (x) of Section 4.1, 4.2, 4.3 or
4.5 (as the case may be) such sum shall equal the amount that would be
calculated under clause (x) of Section 4.1, 4.2, 4.3 or 4.5 (as the case may be)
if Mr. Gillern’s service and compensation with Durel Corporation from the period
of November 20, 2000 through September 29, 2003 was treated as service with, and
compensation from, the Company.”

 
2.             Except as so amended, the Pension Restoration Plan in all other
respects is hereby confirmed.
 
IN WITNESS WHEREOF, the Committee has caused this First Amendment to the Pension
Restoration Plan to be duly executed on this 27th day of February, 2006.
 

        ROGERS CORPORATION  
   
   
    By:   /s/ Robert M. Soffer  

--------------------------------------------------------------------------------

 
Robert M. Soffer
Vice President, Treasurer and Secretary

 
 